WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner’s award to appellee of attendant care services from October 18, 1976 and continuing. The award of those services from 1976 to December 14, 1978, constitutes error since a previous order ruled upon the issue of entitlement to attendant care services during that period and appellee’s present claim sought benefits only from December 15,1978. We find no error in the award as to the remaining time period. Therefore, that portion of the order awarding attendant care services from October 18, 1976, to December 14, 1978, is reversed, and the remainder of the order is affirmed.
BOOTH and BARFIELD, JJ., concur.